DETAILED ACTION
Claims 1-20 are pending.	
Priority: March 20, 2019
Assignee: Toshiba

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 8 and 15 each contain limitations that distinguish the claims from the prior art. 
The prior art of record Borchers et al. contains relevant teachings where the memory controller comprises a queue arbiter which is provided for receiving memory operation commands from a host device in a computing system. A command dispatcher  is operationally coupled with the queue arbiter, where the command dispatcher is provided for dispatching the memory operation commands for a memory device. The command queue is associated with the memory device.
A related prior art relevant to the search is Byun et al.(20190278518) where the system has a memory device including a set of pages, in which data are stored and a set of memory blocks, in which the pages are included. A controller includes a first memory, where the controller checks operations to be performed in the memory blocks, schedules queues corresponding to the operations, allocates the first memory and a second memory included in a host to memory regions corresponding to the scheduled queues, performs operations through the memory regions allocated in the first memory and the second memory, and records information on the operations, the queues and the memory regions in a table.
Another prior art of record, Pinto(20180307521) is where the device has an input/output (I/O) queue for requesting from a virtual machine (VM) on a host device, where the storage device supports an I/O queue creation command to request allocation of an I/O queue of the I/O queue for the VM, the I/O queue creation command includes logical block addresses (LBAs) range attribute for a range of LBAs to be associated with the I/O queue, the storage device maps the range of LBAs to a range of physical block addresses (PBAs) in a storage for data, the storage device includes a solid state drive (SSD) storage device, and the storage device receives the I/O queue creation command from a hypervisor on the host device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132